Opinion filed October 13,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00041-CV
                                                    __________
 
                                     
CHARLES VAUGHN, Appellant
 
                                                             V.
 
                BADGER
ROTARY DRILLING, LLC D/B/A BADGER 
                     OILFIELD
SERVICE & SUPPLY, Appellee

 
                                    On
Appeal from the 90th District Court
 
                                                          Stephens
County, Texas
 
                                                      Trial
Court Cause No. 30035
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Charles
Vaughn is the appellant in this appeal, and Badger Rotary Drilling, LLC d/b/a
Badger Oilfield Service & Supply is the appellee in this appeal.  They have
filed an “Agreed Order of Dismissal with Prejudice.”  We will treat this filing
as a joint motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the motion, the parties state
that they “have reached a settlement to resolve this appeal and the underlying
District Court case, Cause No. 30035, filed in the 90th Judicial District
Court, Stephens County, Texas.”  They additionally request this court to render
an order dismissing the appeal and assessing costs against the parties
incurring them.  Therefore, in accordance with the parties’ request, we dismiss
the appeal. 
The
joint motion to dismiss is granted, and the appeal is dismissed. 
 
 
                                                                                                PER
CURIAM
 
October  13,
2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.